            Case 1:19-cv-12539-PBS Document 67 Filed 06/08/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

BLOCK & LEVITON LLP,

                       Plaintiff,

       v.

FEDERAL TRADE COMMISSION,                                Civil Action No. 1:19-cv-12539-PBS
                       Defendant,

FACEBOOK, INC.,

                       Defendant-Intervenor.


       JOINT STIPULATION OF DISMISSAL PURSUANT TO FED. R. CIV. P. 41


       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the undersigned

parties, by and through their counsel, hereby stipulate to dismiss this action (No. 1:19-cv-12539-

PBS), including all claims set forth in Plaintiff Block & Leviton LLP’s complaint, with prejudice.

The parties further stipulate that each party shall bear its own costs and fees.

       Facebook agrees to voluntarily dismiss its consolidated appeals in the First Circuit

(Nos. 21-1172 and 21-1195), with each party bearing its own costs and fees.

//

//

//

//

//

//

//



                                                  1
        Case 1:19-cv-12539-PBS Document 67 Filed 06/08/21 Page 2 of 3




Dated: June 8, 2021                   Respectfully submitted,



                                          By: /s/ Lauren Godles Milgroom
                                          Jason M. Leviton (BBO # 678331)
                                          Joel A. Fleming (BBO # 685285)
                                          Lauren Godles Milgroom (BBO # 698743)
                                          260 Franklin St., Suite 1860
                                          Boston, MA 02110
                                          Tel: (617) 398-5600
                                          Fax: (617) 507-6020
                                          Attorneys for Plaintiff
                                          Block & Leviton LLP


                                          By: /s/ Joshua S. Lipshutz
                                          Joshua S. Lipshutz (BBO No. 675305)
                                          jlipshutz@gibsondunn.com
                                          GIBSON, DUNN & CRUTCHER LLP
                                          1050 Connecticut Avenue, N.W.
                                          Washington, DC 20036-5306
                                          Telephone: 202.955.8500
                                          Facsimile:    202.467.0539

                                          Attorneys for Defendant-Intervenor
                                          Facebook, Inc.


                                          By: /s/ Jason C. Weida
                                          Jason C. Weida
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          John Joseph Moakley U.S. Courthouse
                                          1 Courthouse Way, Suite 9200
                                          Boston, MA 02210
                                          (617) 748-3180
                                          Jason.Weida@usdoj.gov

                                          Attorneys for Defendant
                                          Federal Trade Commission




                                      2
          Case 1:19-cv-12539-PBS Document 67 Filed 06/08/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 8, 2021, a true copy of the foregoing will be electronically

filed with the Clerk of Court using the CM/ECF system, which will then send a notification of

such filing.

                                                      By: /s/ Lauren Godles Milgroom
                                                      Lauren Godles Milgroom
